Title: To Benjamin Franklin from Pothonnier & Cie., 27 October 1780
From: Pothonnier & Cie.
To: Franklin, Benjamin


Monsieur
Paris Le 27e 8bre 1780
Nous avons receu hyer l’honneur de votre Lettre, qui nous laisse dans l’Incertitude Si les lettres de Change en acquit de Compte du Vau. [Vaisseau] Lariel Seront acceptés, nous avons eu celuy de vous prevenir que cet [c’est] notre Maison qui à acquittée toute la dépense de ce Vaisseau, par les Traites que Mrs. Gourlade et Moylan ont fournies Sur nous dont la majeure partie Sont acquittés, et le restant acceptées, nous esperons que vous aurés Egard, a la bonne Volonté que nous avons apportée à ce qui vous Seroit agreable.
Il est arrivée dernierement à Lorient, Quinze Voiture chargées de marchandises, pour votre Compte, Sans aucun avis, Les Voitures ont Coutés 2400 l.t. et les dittes Marchises. [Marchandises] ont été Enmagazinée pour attendre vos ordres.
Nous desirons, que votre Santé, Sera retablie, nous l’apprendrons avec un vray plaisir, Nous avons l’honneur detre avec un tres respectueux attachement, Monsieur Vos tres humbles et tres obeissants Serviteurs
Pothonnier ET Comp.
M. Benj. franklin a Passy
 
Notation: Pothonnier et Compe. Paris 27. 8bre. 1780.
